Citation Nr: 0201167	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  00-22 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus based 
on exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in August 2000 denying service connection for diabetes 
mellitus on a direct basis and as secondary to exposure to 
Agent Orange.  

In a March 1996 rating decision the RO denied service 
connection for post-traumatic stress disorder (PTSD).  A copy 
of that decision and the veteran's appellate rights was 
mailed to the veteran later in March 1996. 

Of record is a report of telephone contact between the RO and 
the veteran's spouse dated in March 1996.  At that time the 
veteran's spouse indicated that the veteran did not receive 
the March 1996 notice of the denial of his claim for service 
connection for PTSD.  She was informed that the RO was 
sending her a copy of the decision and the veteran's 
appellate rights.  She was also informed that additional 
information submitted by the veteran concerning VA treatment 
had been received and would be considered by the rating 
board.  It appears that no additional action has been taken 
in that regard and so it appears the PTSD claim is still 
pending.  This matter is referred to the RO for appropriate 
action.  

In statements received in November 2001 the veteran raised 
the issues of entitlement to service connection for 
schizophrenia and special monthly pension benefits on account 
of the need for aid and attendance.  These issues have not 
been developed for appellate consideration and are referred 
to the RO for appropriate action.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair resolution of 
this claim has been obtained.  

2.  The veteran did not serve in or in the vicinity of 
Vietnam.  

3.  The diabetes mellitus is not of service origin nor is it 
related to any incident of service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
1991 and Supp. 2001); Pub. L. No. 107-103, § 201, 115 Stat. 
987 (2001) (to be codified as amended at 38 U.S.C. § 1116); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the United States Navy 
from July 1965 to December 1968.  He seeks to establish 
service connection for adult onset diabetes mellitus on a 
presumptive basis, asserting that while serving on the USS 
Wrangell he left the ship and went into the Republic of 
Vietnam, and was there exposed to Agent Orange. 

Service medical records reflect no diagnosis, complaints or 
treatment of diabetes mellitus.  In an August 1968 service 
medical record it was noted the veteran's desire to leave the 
USS Wrangell before its upcoming deployment to Vietnam.  The 
service personnel records show the veteran served on board 
the USS Chikaskia with the Atlantic Fleet out of Norfolk, 
Virginia, from November 16, 1965, to May 31, 1968, and on the 
USS Wrangell with the Atlantic Fleet out of Charleston, South 
Carolina, from June 11, 1968, to August 31, 1968.  He was 
transferred on September 1, 1968 to Williamsburg, Virginia.  
In March 2001 the veteran submitted a document from the 
Department of the Navy, Naval Historical Center, that showed 
that the USS Wrangell was credited with several periods of 
Vietnam service beginning on October 23, 1968, and 
thereafter.  His administrative records show that the veteran 
was awarded the National Defense Service Medal.

The veteran received intermittent treatment at VA and private 
facilities for various disorders from 1974 to 1991.  He was 
hospitalized at a private facility in November 1992 with 
diagnoses which included the new onset Type II diabetes 
mellitus. 

The claims folder contains a copy of part of an undated 
Social Security Administration decision finding the veteran 
disabled since 1983. 

During a VA examination conducted in 1994 the veteran 
reported that he had been treated for diabetes mellitus for 
the previous five years.  He reported that his mother and 
sister also had the condition.  The diagnoses included non-
insulin dependent diabetes mellitus by history.

In August 2000 the veteran filed a claim seeking to establish 
entitlement to service connection for diabetes mellitus, 
asserting that it was caused by his service in Vietnam, where 
he was exposed to Agent Orange and other herbicides.  He 
submitted part of a document entitled "Agent Orange Review" 
in support of his claim.  In October 2000 the RO received the 
veteran's Notice of Disagreement, with attachments, in which 
it was asserted that he did serve in Vietnam and was exposed 
to Agent Orange, and so his diabetes mellitus was, in fact, 
presumed to have been caused by such exposure.  In a November 
2000 substantive appeal the veteran stated that he was 
exposed to Agent Orange and other herbicides during his tour 
of duty in South Vietnam.  He reported that the USS Wrangell 
was on sea duty near South Vietnam and was involved in daily 
support of combat patrols on the waterways and on the land in 
Vietnam. 

A VA Compensation and Pension examination conducted in June 
2001 confirmed the presence of diabetes mellitus.  

Analysis

As a preliminary matter, the Board notes that, in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C. §§ 5100, et 
seq.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 (note) (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
record shows that the veteran was advised and notified of the 
criteria used to establish service connection for diabetes 
mellitus on a direct basis and as secondary to Agent Orange 
exposure in the September 2000 SOC.  The regulations were 
subsequently changed, effective July 2001, to include 
diabetes mellitus (Type 2) as a presumptive disease for 
veterans who were exposed to Agent Orange, and the veteran 
was notified of this revision in the July 2001 SSOC.  The 
Board notes that this revision was subsequently codified 
effective in December 2001.  The RO has obtained all 
available relevant service records, and VA and private 
medical records.  After a review of the record, the Board is 
satisfied that the VA has complied with the requirements set 
forth in the VCAA. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i.e., diabetes mellitus, which 
is manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

38 U.S.C.A. § 1116 provides that a veteran who served in the 
Republic of Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975, is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange) if he has one of the listed Agent Orange 
presumptive diseases; added to the list of such presumptive 
diseases, effective July 9, 2001, is Type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes).  
This amendment was codified in Pub. L. No. 107-103, § 201, 
115 Stat. 987 (2001) (to be codified as amended at 38 U.S.C. 
§ 1116), signed by the President in December 2001.  This 
legislation also provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam era.  38 C.F.R. §§ 3.307, 3.309.

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

To summarize, the veteran contends that his diabetes mellitus 
was incurred as a result of having been exposed to Agent 
Orange while serving on board the USS Wrangell in the waters 
off Vietnam.  In this regard, the record shows that the 
veteran served on board the USS Wrangell from June to August 
31, 1968.  The USS Wrangell was in waters off Vietnam, but 
not before October 1968, after the veteran's transfer.  The 
Board notes that the veteran received no service awards that 
could be indicative of service in Vietnam.  As such, the 
Board finds that the evidence does not demonstrate that the 
veteran served in Vietnam.  Accordingly, there is no 
presumption of exposure to Agent Orange or other herbicides.  
Additionally, there is no evidence of Agent Orange exposure 
during any of the veteran's other tours of duty nor is it 
contended otherwise.  Thus service connection for diabetes on 
a presumptive basis pursuant to 38 U.S.C.A. § 1116 is not 
warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, there are no 
complaints, treatment or diagnosis of, or any other 
indication among the veteran's service medical records that 
he had the disease during service.  The first post service 
manifestation of diabetes mellitus is many years after 
service.  There is no medical evidence which relates the 
currently diagnosed diabetes mellitus to military service.  
For the reasons and bases set out above, the Board finds 
service connection for diabetes mellitus on either a 
presumptive basis, to include as the result of exposure to 
Agent Orange, or on a direct basis, is not warranted.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

